Citation Nr: 0635983	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-24 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for foot fungus, to 
include as a residual of spinal meningitis.

2.  Entitlement to service connection for osteoarthritis of 
the right and left knees, to include as a residual of spinal 
meningitis.

3.  Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; friend (R.T.D.)


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and February 2004 rating decisions 
by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).       


FINDINGS OF FACT

1.  Foot fungus was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.  

2.  Osteoarthritis of the knees was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  

3.  No residuals of spinal meningitis are currently 
demonstrated.


CONCLUSIONS OF LAW

1.  Foot fungus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Osteoarthritis of the right and left knees was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Residuals of spinal meningitis was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection for foot fungus and a knee 
disability in November 2000.  In July 2001, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the July 2001 VCAA notice 
preceded the July 2002 rating decision, there is no defect 
with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the service connection claims for foot fungus 
and osteoarthritis of the right and left knees, but there had 
been no notice of the method by which the VA determines the 
veteran's disability rating(s) or effective date(s) of 
service connection.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in July 2001 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Since the Board concludes below that the 
preponderance of the evidence is against service connection 
for foot fungus and osteoarthritis of the right and left 
knees, any questions as to the appropriate disability ratings 
and effective dates are rendered moot.  Nonetheless, the 
Board notes that the RO sent the veteran a September 2006 
correspondence that fully complied with the Dingess/Hartman 
decision.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records; however, service medical 
records are not available.  The National Personnel Records 
Center (NPRC) has reported that the records may have been 
destroyed in a fire at the Records Center in 1973.  The Board 
is aware that in such a situation it has a heightened duty to 
assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records or alternate records.  The 
RO received notification in June 2002 from the NPRC that it 
could not furnish any service medical records.  The RO sent 
the veteran a June 2002 correspondence requesting that the 
veteran specify where and when he was treated for his 
disabilities.  He failed to respond to the notice.  At the 
veteran's July 2004 RO hearing, he indicated that he did not 
recall having any problem with his knees during service.  He 
failed to indicate where he might have been treated for foot 
fungus.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Foot fungus
The veteran testified at his July 2004 RO hearing that he was 
in combat conditions moving from England to Germany and that 
it was very muddy in France.  His contention is that he 
acquired foot fungus in service because he was not able to 
keep his feet clean.  In the alternative, he has argued that 
his foot fungus is a residual of spinal meningitis.  The 
Board notes that the veteran's witness friend (R.T.D.) 
testified that he remembers seeing the veteran in the 
hospital when he [the veteran] was being treated for spinal 
meningitis.  R.T.D. did not render any testimony regarding 
the veteran's foot fungus.  

The Board notes that the veteran filed his claim for service 
connection in November 2000.  The first post service medical 
evidence of any foot problems is dated August 2000 
(approximately 55 years after service).  At that time, the 
veteran sought treatment from Dr. H.S.  He complained of a 
painful right hallux.  Dr. H.S. diagnosed the veteran with 
painful onychomycotic nail right hallux as well as 
hyperkeratotic tissue on the medial aspect of the right 
hallux.  One month later, the veteran complained of a painful 
right great toe medial aspect.  Dr. H.S. diagnosed him with 
bursitis medial aspect right great toe.  

The veteran underwent a VA examination in August 2004.  He 
informed the clinician about his history of spinal meningitis 
during service.  He also reported that he was treated for 
foot fungus in the toenail area during service.  He stated 
that he sees a podiatrist (Dr. H.S) every two months.  Dr. 
H.S. cuts his toenails and gives the veteran creams.  He has 
never taken any oral medication.  He also reported a history 
of polydactyly of the feet and noted that he had a toe on his 
right foot removed.  He still has six toes on his left foot.  
He complained of pain in his feet, and some slight scaling 
and callus formation.  There were no systemic signs 
associated with the condition. 

Upon examination, the clinician noted that the veteran had 
onychomycosis on all his toenails.  The condition was 
moderate on the right foot and mild on the left.  There were 
no obvious rashes.  The clinician diagnosed the veteran with 
a history of meningitis with no sequalae; and onychomycosis 
of the toenails, right worse than left.  

The clinician stated that the veteran does not currently have 
meningitis.  She opined that the veteran's foot fungus 
(onychomycosis) is not secondary to the history of 
meningitis.  

The Board acknowledges that the veteran's service medical 
records were unavailable for review.  However, the Board 
notes that even if the veteran had been treated for foot 
fungus in service, the lack of post service medical records 
until August 2000 is evidence that the veteran's foot fungus 
was not a chronic condition.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board notes that the regulations regarding secondary 
service connection to spinal meningitis do not apply inasmuch 
as the veteran has not been service connected for spinal 
meningitis.  Nonetheless, the Board finds that there is no 
evidence to suggest that the veteran's foot fungus is related 
to a history of spinal meningitis.  The post service 
treatment records of Dr. H.S. fail to mention any treatment 
in service.  Furthermore, the August 2004 clinician 
specifically opined that his onychomycosis is not related to 
a history of meningitis.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
service connection claim for foot fungus, to include as a 
residual of spinal meningitis must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 
Osteoarthritis of the right and left knee
It is the veteran's contention that his osteoarthritis of the 
knees is a residual of his spinal meningitis in service.  The 
veteran has not attributed his knee disability to any 
traumatic event in service.  At the veteran's July 2004 RO 
hearing, he was asked if anything happened to his knees while 
he was in service.  The veteran responded that "if anything 
did happen, I would just disregard things like that...I never 
complained about anything."  The Board once again notes that 
R.T.D. testified that he remembers seeing the veteran in the 
hospital when he [the veteran] was being treated for spinal 
meningitis.  R.T.D. did not render any testimony regarding 
any in service knee problems.  

The Board once again notes that the veteran filed his claim 
for service connection in November 2000.  The first post 
service medical evidence of osteoarthritis is dated August 
1999 (approximately 54 years after service).  At that time, 
he sought treatment from Dr. R.A.K.  He complained of 
bilateral knee pain.  He underwent x-rays that revealed the 
presence of bilateral tricompartmental knee osteoarthritis 
(left greater than right), with complete destruction of the 
medial joint space in the left knee with bone-on-bone 
deformity.  The right knee was also getting to that point 
with almost bone-on-bone deformity on the right medial 
compartment.  The clinician injected the veteran's knees with 
Hyalgan.  This was the first in a series of five injections 
to relieve some of the discomfort and symptomatology.  The 
veteran presented for his fifth and final injection at the 
end of September 1999.  The clinician noted that he would see 
the veteran again in one year.  There are no further records 
for the veteran.  

The veteran underwent a VA examination in August 2004.  He 
stated that he has had pain in his knees for 20 years.  He 
reported that he treats the pain with Aleve.    
The clinician diagnosed the veteran with chronic synovitis 
and arthritis, bilateral knee, service connected; and 
osteoarthritis of bilateral knee, left more involved than 
right with genu deformity, mild with joint effusion, mild.  
In response to the question of whether the osteoarthritis of 
the knee bilaterally is at least as likely as not secondary 
to spinal meningitis in 1943, the clinician responded 
"Answer is no."  

The Board once again acknowledges that the veteran's service 
medical records were unavailable for review.  However, the 
Board notes that at the veteran's July 2004 hearing, he was 
unable to recall an in service incident in which he 
experienced knee problems.  Furthermore, at the veteran's 
August 2004 VA examination, he reported pain in his knees for 
the past 20 years.  This would mean that the onset of pain 
began in approximately 1984 (nearly 40 years after service).  
The first post service evidence of treatment is dated August 
1999 (approximately 54 years after service).  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board once again notes that the regulations regarding 
secondary service connection to spinal meningitis do not 
apply inasmuch as the veteran has not been service connected 
for spinal meningitis.  Nonetheless, the Board finds that 
there is no evidence to suggest that the veteran's 
osteoarthritis is related to a history of spinal meningitis.  
The post service treatment records fail to mention any 
treatment in service.  Furthermore, the August 2004 clinician 
specifically opined that his osteoarthritis is not related to 
a history of spinal meningitis.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
service connection claim for osteoarthritis of the right and 
left knee, to include as a residual of spinal meningitis must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Residuals of Spinal Meningitis

Notwithstanding that service medical records are unavailable, 
the Board does not dispute that the veteran was hospitalized 
for treatment of spinal meningitis in 1943 during service. A 
review of the record, however, does not demonstrate any 
residuals of this illness. At the time of a VA neurological 
examination in August 2004, the veteran denied any recurrence 
of spinal meningitis. He had experienced no symptoms of this 
condition, such as headaches, blurred vision, diplopia, back 
stiffness, leg weakness, or lower extremity paralysis. The 
examiner concluded that there was no evidence of recurrence 
of spinal meningitis. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Accordingly, in the absence of competent 
evidence of residuals of the in service episode of spinal 
meningitis, service connection is not in order. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue. 
ORDER

Entitlement to service connection for foot fungus, to include 
as a residual of spinal meningitis is denied.

Entitlement to service connection for osteoarthritis of the 
right and left knees, to include as a residual of spinal 
meningitis is denied.

Entitlement to service connection for residuals of spinal 
meningitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


